Citation Nr: 0123446	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for post-operative 
left inguinal hernia with ilioinguinal neuralgia, 
currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1979 and served in the Naval Reserves subsequent 
thereto.  This matter was last before the Board of Veterans' 
Appeals (Board) in September 2000, on appeal from rating 
determinations in September 1995 and December 1997 by the 
Buffalo, New York Regional Office (RO).  Upon its last 
review, the Board found that new and material evidence had 
not been submitted that was sufficient to reopen a claim of 
entitlement to service connection for a left ankle injury, 
last denied in September 1995.  The Board also denied an 
increased evaluation for post-operative left inguinal hernia, 
currently evaluated as 10 percent disabling.  The Board also 
granted the appellant a separate 10 percent disability rating 
for left inguinal hernia neuralgia, as analogous to a tender 
and painful scar.

REMAND

Before the U.S. Court of Appeals for Veterans Claims (Court), 
the appellant sought review of the Board's determination with 
regard to the left ankle reopening claim and the disability 
rating claim pertaining to the left inguinal hernia.  By 
order dated in April 2001, and pursuant to VA's unopposed 
motion, the Court vacated and remanded the Board's decision 
with regard to the claims challenged by the appellant.  
Review of the Court's order and the motion for remand reveal 
that the remand was premised upon the recently enacted 
Veterans Claims Assistance Act of 2000 ("VCAA").

In part, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  As 
such, it is applicable to this matter.  See Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and implementing 
regulations at 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) are 
fully complied with and satisfied. 

2. The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue, 
including if appropriate and warranted 
by the VCAA, the conduct of necessary 
medical examinations.  In particular, 
the RO should follow any applicable 
regulations and directives 
implementing the provisions of the 
VCAA as to notice and development of 
the claims.  Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, or 
if the RO chooses to take no 
additional development action, the RO 
shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to those issues. The 
appellant should be given notice of, 
and appropriate opportunity to 
exercise, his appeal rights.  
Thereafter, the case should be 
returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




